UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2034



JAMES M. BOWLING,

                                                          Appellant,

LAWRENCE E. BOWLING,

                                             Plaintiff - Appellant,

          versus


JEANETTE MCVAY, individually and officially as
Sheriff, Jackson County; D. J. MARTIN, indi-
vidually and officially as Chief Deputy, Jack-
son County; DAVID MOORE, individually and
officially as Prosecuting Attorney, Jackson
County; LEAH R. TAYLOR, individually and offi-
cially as Assistant Prosecuting Attorney,
Jackson County; CAROLYN MONK; WILLIAM MONK;
CHARLES E. MCCARTY, individually and official-
ly as Judge, Fifth Judicial Circuit,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-97-463-6)


Submitted:   June 30, 1998                  Decided:   July 16, 1998


Before NEIMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


James M. Bowling, Lawrence E. Bowling, Appellants Pro Se. Carolyn
Monk, William Monk, Appellees; Steven Paul McGowan, Ancil Glenn
Ramey, STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In an attempt to determine whether his son, James Bowling, is

the father of two minor children, Lawrence Bowling filed two

actions in West Virginia state court. His lawsuits were unsuccess-

ful, and Lawrence then filed the subject action raising various

state law claims related to the original state actions. The magis-

trate judge issued a report determining that the state court judge

named as a Defendant was absolutely immune from suit, that the

claims against the remaining Defendants were barred by principles

of res judicata and collateral estoppel, and that the motion to

amend the Complaint should be denied in the court’s discretion. The

district court adopted the report and dismissed the action. This

appeal followed.

     We have reviewed the record and the order of the district

court adopting the report of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Bowling v. McVay, No. CA-97-463-6 (S.D.W. Va. July

3, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3